Citation Nr: 1610127	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  04-27 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral tinnitus.

2.  Entitlement to compensation under the provisions of 38 USCA § 1151 for a right eye disability, manifested by loss of vision, blurred vision, and floaters in the eye, due to VA cataract surgery in October 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to January 1965.

This matter comes before the Board of Veterans Appeals Board on appeal from September 2003 and February 2009 rating decisions issued by the Regional Office RO of the Department of Veterans Affairs VA located in Montgomery, Alabama.  

In April 2006, the Board deferred a decision on the Veteran's claim for an increased rating for tinnitus while the decision of the United States Court of Appeals for Veterans Claims (Court)in Smith v. Nicholson, No 01 623 U S Vet App
April 5, 2005, was being appealed.  The case has been returned to the Board for further appellate action.

The Veteran testified before the undersigned at a September 2010 Travel Board hearing.  The hearing transcript is of record.  

In November 2015, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  That opinion was received in December 2015, and the opinion is sufficient on which to base a decision at this time.

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim



FINDINGS OF FACT

1.  The Veteran's tinnitus is assigned a single 10 percent rating, which is the maximum evaluation authorized under Diagnostic Code (DC) 6260; and he has not been shown to have any symptoms which are not contemplated by the rating criteria.

2.  The Veteran does not have additional disability of the right eye, resulting from the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment, nor was such disability proximately caused by an event not reasonably foreseeable.  


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for tinnitus is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.87, Code 6260 (2015).

2.  Compensation for a right eye disability, under 38 U.S.C.A. § 1151, is not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  

As an initial matter, the Board notes that the Veteran's claim for an increased rating for tinnitus will be decided based on law and not the facts of this case.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA's General Counsel held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).

For the remaining issue decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in July 2008.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  The Veteran was also provided an adequate VHA specialist review of his claim in December 2015. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Increased Rating for Tinnitus

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102. 

Historically, a September 2003 rating decision granted the Veteran service connection for tinnitus and assigned a 10 percent rating, effective May 20, 2003.  The appellant asserts that a higher rating is warranted for the service-connected tinnitus. 

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court of Appeals for Veterans Claims (Court) held that the pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the Federal Circuit. 

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limit a veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral. 

The current version of Diagnostic Code 6260 explicitly prohibits a schedular rating in excess of 10 percent for tinnitus whether perceived in one ear or both. 

Thus, the claim for a schedular rating in excess of 10 percent for tinnitus, including based on assignment of separate 10 percent ratings for each ear, must be denied as lacking legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The claim for an increased rating for tinnitus is denied. 

Compensation under 38 U.S.C.A. § 1151 for a Right Eye Disability

The Veteran contends that he incurred an additional and permanent right eye disability, due to VA treatment provided to him at the VA Medical Center in Birmingham, Alabama.  He argues that during cataract removal surgery in his right eye in October 2006, an intraocular lens implant was not placed correctly, and as a result, he has loss of vision, blurred vision and floaters in the right eye.  He has also reported that in March 2008, his retina became detached and he underwent corrective surgery that month.  He claims that during the March 2008 surgery, his private physician, Dr. W., tried to reposition the implant he received during his October 2006 VA cataract surgery, but was not able to fully correct it.  See July 2008 statement from the Veteran.

Under applicable law, when a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.358(a) (2015).  To be awarded compensation under section 1151, a veteran must show that VA treatment (or other qualifying event) resulted in additional disability, and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  See also VAOPGCPREC 40-97, 63 Fed. Reg. 31,262 (1998).

Regarding the first prong of the analysis, to determine whether additional disability exists, the veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other relevant incident in which the claimed disease or injury was sustained upon which the claim is based, is compared to the veteran's condition after such treatment, examination or program has stopped.  38 C.F.R. § 3.361(b).

Provided that additional disability exists, the next consideration is whether the causation requirements for a valid claim for benefits have been met, to consist of both actual and proximate causation. In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the veteran's additional disability.  If it is shown merely that a claimant received medical care or treatment, and has an additional disability, that in and of itself would not demonstrate actual causation.  38 C.F.R. § 3.361(c)(1).  Also, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause. 

To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the treatment at issue without informed consent.  
38 C.F.R. § 3.361(d)(1).  Proximate cause may also be established where the additional disability was an event not reasonably foreseeable, based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable medical provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. 
§ 17.32).  38 C.F.R. § 3.361(d)(2).

In order for additional disability to be compensable, it must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005).  The additional disability must have been the result of injury flowing directly from the actual provision of care, treatment, or examination furnished by VA. Loving, 19 Vet. App. at 101.  The mere fact that a claimant is harmed by an event that occurs coincidentally with VA care, treatment, or an examination is not sufficient to establish causation.  Mangham v. Shinseki, 23 Vet. App. 284, 287 (2009).  The relevant issue is whether VA's direct actions caused harm.  Id. at 289.

Analysis

VA Outpatient treatment records show that the Veteran underwent a cataract extraction with insertion of sulcus placed intraocular lens implant in October 2006 at the VA Medical Center in Birmingham.  Prior to the procedure the risks benefits and alternatives and necessary post-operative care were discussed with the Veteran, and he indicated that he understood and wished to proceed with the procedure.  During the procedure there was noted to be partial zonular dialysis from the chopper.  An attempt was made to place a capsular tension ring, but the bag was unstable.  Therefore, a three piece lens was placed in the sulcus with precise positioning of the haptics.  Following the procedure, the Veteran was discharged to the recovery room in good condition.  He was later discharged home with post-operative care instructions and told to return to the clinic immediately if he experienced any increasing pain or decreasing vision in the right eye.  

At one week status post cataract surgery, the Veteran's vision was good, but his pressure was elevated in both eyes, right greater than the left.  He was given Cosopt and Alphagan for treatment.  At six to seven weeks post-op, he reported that the vision in his right eye was great.  After physical examination, the examiner noted the Veteran's visual acuity was excellent.  In May 2007, he reported he had stopped using the Cosopt and Alphagan a few weeks prior because he was having trouble getting the drops into his eyes.  His intraocular pressure was elevated at that time and the examiner recommended he start the drops again.  He was seen in June 2007 as an emergent patient with complaints of red itchy eyes.  The examiner diagnosed conjunctivitis.  

Private treatment records from Dr. W. indicate that the Veteran was seen in March 2008, with diagnoses of rhegmatogenous retinal detachment, right eye; retinal tear, right eye; and bilateral posterior chamber pseudophakia (intraocular lens in the eye).  Visual acuity in the right eye was 20/400, pinhole no improvement.  Intraocular pressure was 18 in the right eye.  Anterior segment examination of the right eye revealed, among other things, "an inferiorly displaced posterior chamber intraocular lens implant."  On dilated fundus examination, the right eye revealed a macula off rhegmatogenous retinal detachment temporally with two round retinal tears present.  Consequently, he underwent retinal detachment repair surgery on the right eye later that month.

May 2013 VA treatment records note that the Veteran had a history of complicated cataract surgery with lens displacement in the right eye.

The Board notes that the private treatment records and VA treatment records indicate that the intraocular lens placed in the Veteran's right eye during his VA cataract surgery in October 2006 did become displaced.  However, there is no indication from Dr. W. or the VA treatment records that the Veteran developed a right eye disability (manifested by loss of vision, blurred vision, and floaters in the eye) as a result of the lens displacement, and if so, whether or not the right eye disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care or treatment, or due to an event not reasonably foreseeable.  The Veteran reported during his August 2015 Travel Board hearing that Dr. W. is now deceased.  Consequently, it is not possible to obtain further clarification from him.  

As such, the Board requested a VHA medical expert opinion to determine whether there is a diagnosis related to the Veteran's right eye symptoms, to include loss of vision, blurred vision and floaters in the right eye, and if such a disability was diagnosed, to resolve the question of whether it was related to his October 2006 VA cataract surgery, and if it is related to his October 2006 VA cataract surgery, whether it was due to VA fault.

In the December 2015 advisory medical opinion from the VHA, the opining physician made the following findings related to the diagnoses of record for the Veteran's right eye:

1) Cataract of the right eye, status post cataract surgery and sulcus intraocular lens (IOL) of right eye on 10/20/2006 (surgery complicated by zonular dehiscence).  He noted that the Veteran's vision in the right eye was documented as 20/20 almost one year after surgery in August 2007.

2) Retinal detachment, right eye, status post retinal detachment repair of right eye March 2008.  He noted that pre-operative vision was 20/400 and vision post-operatively in May 2008 was 20/25-very successful repair of retina.  Furthermore, he noted that the IOL in several records was described as inferiorly displaced, but at no time was that significant enough to require a surgery to replace the IOL or reposition it.  In addition, it was noted that the Veteran returned to excellent vision in May 2008 with this IOL and its position.  

3) Open angle glaucoma, both eyes.  He  noted that the Veteran was treated in both eyes chronically for elevated eye pressures, and this condition is less likely than not related to the Veteran's claim.

4) Allergic conjunctivitis due to Brimonidine glaucoma drops.  He noted that this is not an uncommon allergy found with this medication, and the Veteran had one episode of red/itchy eyes, which resolved when the glaucoma drop was discontinued.  He also noted that this condition is less likely than not related to the Veteran's claim.

5) Report of blurred vision, loss of vision and floaters of right eye.  He noted that if the Veteran was having these symptoms, there was no cause or diagnosis found in the notes to explain them.  He noted further that these symptoms would have been expected at the time of the retinal detachment, but should have resolved with time after the successful retinal detachment repair.  With regard to loss of vision, the physician noted that the most current note in the record from Wallace Optometry Associates in June 2015, indicates that the best corrected vision of the right eye was 20/80 and the left was 20/30.  Additionally, he stated that there was nothing in the note to explain the 20/80 level of vision in the right eye, but the fact that the Veteran's vision was 20/25 in May 2008 and seven years later is 20/80 suggests that a process unrelated to the original cataract surgery of 2006 and the retinal surgery of March 2008 is the reason.

Notwithstanding the diagnoses noted above, the VHA physician ultimately concluded that it is not certain from the information available that the Veteran has a right eye disability.  In this regard, he noted that the Veteran's reported symptoms should have been self-limited given the proper treatment he received and the documented return to excellent vision level.  The physician noted further that there is nothing to support a long-term or current disability related to the Veteran's reported symptoms.

Nevertheless, the VHA physician opined that "if one is to assume that [the Veteran's] reported symptoms by themselves cause a disability then...[i]t is less likely than not (<50%) that the Veteran sustained a right eye disability that was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in performance of cataract extraction with insertion of sulcus placed intraocular lens implant in October 2006 at the VA Medical Center in Birmingham."  His rationale was the following:

It appears that the Veteran received standard pre-operative counseling.  Intra-operatively, weakness in the zonular structures 	was encountered (zonular dialysis).  This is a known risk to cataract surgery.  Most times when it is found it is not due to carelessness or lack of skill by the surgeon.  More likely, it is due to a remote trauma to the eye.  There is no mention of prior eye trauma to the right eye, but often times the patient does not recall or report childhood injuries, such as those from sports.  Even in an eye without prior trauma it is possible to encounter a zonular dialysis during the cataract extraction while performing the standard steps of the surgery in a competent 
manner.  Encountering weakened zonules and the subsequent placement of a sulcus IOL does not directly correlate to imply carelessness or lack of skill or surgeon error.  Most importantly, the operative note clearly describes management of such a situation that is well within the standard of care.  All of the pertinent intraoperative and postoperative factors were addressed in a timely fashion and with proper judgment.  This is supported by the notes which show that the Veteran's vision reached 20/20 a few months after surgery.  In addition, after his retinal detachment repair surgery, his vision returned to 20/25 from 20/400 preoperatively.

The VHA physician also opined that it is less likely than not (<50%) that the consequences of the October 2006 cataract surgery were reasonably foreseeable.  His rationale was that: 

	In most instances, a weakness in the lens zonules is not evident preoperatively 
during standard eye exams.  Only the real significant or severe loss of zonules will display eye exam findings, such as phacodenesis, preoperatively.  This Veteran did not have that level of severe loss otherwise the intraoperative findings would have been described differently.  No reports of significant right eye trauma were documented which would have preoperatively alerted the surgeon to a potential weakness of zonules.  This case is similar to most others that have a zonular dialysis in that, the dialysis is not discovered until the eye is entered and the cataract extraction steps have commenced.  Once the zonular dialysis was present, the surgeon carried out steps that were all well within the standard of care.  This included, but isn't limited to, the attempt to place a capsular tension ring, CTR, and the placement of a sulcus IOL.  In the case of an unanticipated intraoperative finding during cataract extraction, such as this case with a zonular dialysis, it is the standard of care to proceed with steps, instruments and maneuvers to remove the cataract parts and to place an intralocular lens in the best location for that situation.  It is not the standard to have a preoperative consent that describes every possible step or instrument or technique that might possibly be used to achieve the stated goal of removing the cataract and placing and [sic] intraocular lens.  In this case, the standard was applied.  

The physician also noted that the informed consent form the Veteran received was standard and signed.

The December 2015 VHA opinion is the most probative opinion of record.  The opinion was offered by the Chief of Ophthalmology at the Atlanta VA Medical Center, someone who is eminently qualified to give it, and was based on a very thorough review of the claims file as well as a thorough review of the medical literature and research on the subject, and accompanied by an explanation of the rationale for the opinion.  No probative medical opinion countering this opinion has been submitted in support of the Veteran's claim.  

In summary, an increase or additional right eye disability is not shown, nor is there any competent evidence to show that even if there was such an increase it was the result of carelessness, negligence, lack of proper skill or error in judgment on the part of VA; nor does the evidence show that such disability was proximately caused by an event not reasonably foreseeable, and, thus, the statutory prerequisites for compensation under 38 U.S.C.A. § 1151 have not been met.  Accordingly, the preponderance of the evidence is against the appellant's claim, and compensation for a right eye disability, under 38 U.S.C.A. § 1151 is not warranted.  

The Veteran is competent, as a lay person, to report that as to which he has personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, to the extent that he asserts that he has a current right eye disability as a result of VA treatment, the Board finds that he is not competent to link any current diagnoses to VA care under 38 U.S.C.A. § 1151.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation or the normal standard of care in these situations.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER

A rating greater than 10 percent for tinnitus is denied.

Entitlement to benefits under 38 U.S.C.A. § 1151 for a right eye disability is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


